DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-12, 14-16, 22-23, 25-28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ban et al. (10,440,091).
Ban teaches a method and system (abstract) of communicating data over cellular networks like non-IP PDNs (background, summary and claims) in the case of mobile or smart devices (col. 4, lines 20-45) over an LTE network (col. 6, lines 30-55).  The system includes connecting to third party gateways (col. 9, line 45 – col. 10, line 5) using session control signals over cellular channels (col. 10, lines 5-55), the system including identifying information (col. 11, lines 1-50) and a radio channel (col. 12, line 55 – col. 13, line 10), the data converted to the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. They teach many of the elements that also are included in the claims, and the examiner reserves the right to introduce them in future rejections.
The following cases are of note: Chaponniere (10,986,000), Brooks et al. (10,448,117) and Yu (2021/0,007,156) all have the non-IP to IP structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN H POLLACK whose telephone number is (571)272-3887. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571)270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/MELVIN H POLLACK/Primary Examiner, Art Unit 2445